Title: From Benjamin Franklin to Vergennes, 22 November 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Monseigneur,
Passy 22. Nov. 1780.
M. De Chaumont m’ayant procuré par pure bonne Volonté des Etoffes pour l’Habillement des Troupes Americaines, me demande aujourd’huy que je lui assure le Remboursement en France des Lettres de Change que je lui ai promises sur le Congrès, et dont je ne doute nullement qu’il y sera fait Honneur. J’ai l’honneur de mettre sous les Yeux de votre Excellence la Lettre que M. De Chaumont m’a écrite à ce Sujet, pour la supplier de m’aider S’il est possible à donner à M. De Chaumont les Assurances qu’il me demande.
Je suis avec Respect, Monseigneur, Votre très humble et très Obeissant Serviteur
B Franklin
M. Le Cte. De Vergennes
